Exhibit EXECUTIVE TRANSITION AGREEMENT THIS EXECUTIVE TRANSITION AGREEMENT (this “Agreement”) by and between KĀDANT INC., a Delaware corporation (the “Company”), and Edward J. Sindoni (the “Executive”) is made as of August 17, 2009. WHEREAS, the Company and the Executive desire to provide for an orderly transition to the Executive’s successor as Chief Operating Officer (“COO”) of the Company beginning on September 1, 2009 and continuing through September 1, 2010 (the “Retirement Date”), when (unless sooner terminated as provided for herein) the Executive will retire and cease to be an employee of the Company; WHEREAS, in connection with the foregoing, the Company and the Executive wish to set forth the terms of such transition in this Agreement; WHEREAS, the Company and the Executive are parties to that certain Amended and Restated Executive Retention Agreement, dated as of December 9, 2008 (the “Executive Retention Agreement”), which provides certain benefits to the Executive in his position as COO in the event of a termination of his employment following a Change in Control (as defined below) of the Company; and WHEREAS, the Company and the Executive wish to replace the Executive Retention Agreement with the benefits and obligations set forth in this Agreement, to be effective upon the Executive’s transition to a non-officer employee of the Company, as set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Executive agree as follows: 1.Employment. 1.1Except as hereinafter otherwise provided, the Company shall employ the Executive as the Executive Vice President and COO of the Company through August 31, 2009 and as a non-officer employee of the Company, with a title, if any, to be determined by the Chief Executive Officer (“CEO”) of the Company, from September 1, 2009 through the Retirement Date.The Executive agrees to remain in the employment of the Company in such capacities through the Retirement Date, at which point the Executive shall retire and cease to be an employee of the Company. 1.2The Executive shall work for the Company on a full-time basis through August 31, 2009 and on a part-time basis (on average at least 20 hours per week) from September 1, 2009 through the Retirement Date. 1.3From September 1, 2009 through the Retirement Date, the Executive shall work under the direction of and on such matters as may be reasonably assigned to him by the CEO or COO.Such duties may include, but shall not be limited to, the advancement of the business and interests of the Company, consulting with the CEO or COO as requested on strategic and operational matters related to the Company, meeting with industry groups and the Company’s customers as requested by the CEO or COO, evaluating potential acquisition targets and undertaking special assignments agreed to between the Executive and the CEO or COO. 1.4The Executive agrees that, during the specified period of employment, he shall, to the best of his ability, perform his duties, and shall not engage in any business, profession or occupation which would conflict with the rendering of the agreed upon services, either directly or indirectly, without the prior approval of the Board of Directors. 2.Compensation.During the period of his employment by the Company under this Agreement, the Executive shall be compensated for his services as follows: 2.1Except as provided in Section 2.6, (a) during the period commencing on the date of this Agreement and ending on August 31, 2009, the Executive shall continue to be paid a base salary at his current annual rate of $288,000 and (b) during the period commencing on September 1, 2009 and ending on the Retirement Date, the Executive shall be paid a base salary at an annual rate of $144,000. 2.2The Executive shall be eligible to participate in the Company’s Cash Incentive Plan (a) based on his current target or reference bonus of $175,000 for the fiscal year ending January 2, 2010 and (b) based on a target or reference bonus of $60,000 for the fiscal year ending January 1, 2011 (based on the portion of such fiscal year elapsed through the Retirement Date), in each case subject to the terms of the Cash Incentive Plan.Provided that the Executive remains an employee of the Company through the Retirement Date, the Executive shall be eligible to participate in the Cash Incentive Plan for the fiscal year ending January 1, 2011 regardless of whether the Executive is an employee of the Company through the end of such fiscal year.Any bonus payable to the Executive under the Cash Incentive Plan shall be paid in accordance with the terms of the Cash Incentive Plan, but in no event later than March 15 of the fiscal year following the fiscal year for which the bonus is payable. 2.3The Executive’s existing restricted stock unit awards shall continue to be governed by the terms of the applicable plans and agreements; provided, however, that if the Executive remains an employee of the Company through the Retirement Date, the restricted stock unit award granted to the Executive on March 3, 2008 shall vest in full as of the Retirement Date.For the avoidance of doubt, the Executive acknowledges that he shall forfeit all unvested restricted stock unit awards on the Retirement Date or such earlier date as his employment terminates in accordance with this Agreement. 2.4The Executive shall be reimbursed for any and all monies expended by him in connection with his employment for reasonable and necessary expenses on behalf of the Company in accordance with the policies of the Company then in effect. 2.5Until the Retirement Date or the earlier termination of this Agreement, the Executive shall (a) be eligible to participate in the Company’s executive and employee benefit plans and arrangements that are offered to executive officers and employees of the Company (including, without limitation, retirement, medical insurance, dental insurance, life insurance, disability benefits and vacation (which shall accrue in accordance with the 2 Company’s vacation policy and shall be adjusted appropriately when the Executive changes from a full-time employee to a part-time employee)), to the extent he remains eligible to do so under the terms of such plans and to the extent that the Company continues such plans for its executive officers and employees, and (b) continue to receive the same perquisites that are generally provided to other executive officers of the Company. 2.6If, because of adverse business conditions or for other reasons, the Company at any time puts into effect salary reductions applicable to all executive officers of the Company generally, the salary payments required to be made under this Agreement to the Executive during any period in which such general reduction is in effect may be reduced by the same percentage as is applicable to all executive officers of the Company generally.Any benefits made available to the Executive which are related to base salary shall also be reduced in accordance with any salary reduction. 3.
